Beasley, Judge.
Plaintiff Rude appeals the grant of motions for summary judgment in favor of defendants Griffith & Associates and Winn Dixie *143Stores in a “trip and fall” case.
After consideration of the arguments advanced by the parties and examination of the record, no reversible error of law appears and an opinion would have no precedential value. Court of Appeals Rule 36 (2). See Gray v. Alterman Real Estate Corp., 196 Ga. App. 239 (396 SE2d 42) (1990); Adams v. Winn-Dixie Stores, 192 Ga. App. 892 (386 SE2d 686) (1989); Emory Univ. v. Duncan, 182 Ga. App. 326 (355 SE2d 446) (1987); Alterman Foods v. Munford, 178 Ga. App. 214 (342 SE2d 480) (1986); Hershel McDaniel Funeral Home v. Hines, 124 Ga. App. 47 (183 SE2d 7) (1971). See also Weldon v. Del Taco Corp., 194 Ga. App. 174 (390 SE2d 87) (1990).

Affirmed in accordance with Court of Appeals Rule 36.


Sognier, C. J., Birdsong, P. J., Pope, Cooper and Andrews, JJ., concur. McMurray, P. J., Carley, P. J., and Judge Arnold Shulman dissent.